Citation Nr: 1409520	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.  He died in February 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in February 1973.  In May 2010, a VA Form 21-4138 was received from H.M. the appellant's mother, in which she claimed that service connection for the cause of the Veteran's death was warranted.  She claimed to be the Veteran's widow.

Thereafter, H.M. died the next month.  In July 2010, an application for accrued benefits was submitted from H.M.'s daughter.  The Board notes that this claim was denied on the basis that there were no claims pending as made by H.M. when she died in June 2010.  The RO indicated that a complete application and supporting documents were not received after the May 2010 correspondence.  However, the May 2010 correspondence was an informal claim.  The RO did not request any additional documents.  Applicable VA regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2013).  The United States Court of Appeals for Veterans Claims (Court) has indicated that:

An intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  

Here, H.M. clearly stated an intent to claim service connection for the cause of the Veteran's death.  However, prior to reaching the merits of the accrued benefits claim, it must be determined if H.M. had standing as a proper party to claim service connection for the cause of the Veteran's death as the surviving spouse of the Veteran.  In her substantive appeal, the Appellant made mention that H.M. was "again single" when she died.  The record does not currently reflect whether the Veteran and H.M. were married when he died.  It also does not reflect H.M.'s marital history after the Veteran's death.  Also, to the extent that certain death benefits may be reinstated to surviving spouses who remarry and then the subsequent marriage is terminated, this is predicated on a finding that death benefits had been awarded prior to the remarriage.  That is unclear here.  Unfortunately, the Veteran's claims file has apparently been lost in this case.  Nonetheless, it appears that the claims file is being rebuilt.  Thus, this rebuilt claims file should be obtained.  See March 2011 internal VA electronic mails.  

In sum, prior to appellate review, the Veteran's rebuilt claims file must be obtained.  In addition, the Appellant should be requested to furnish documents such as the Veteran's Certificate of Death, H.M.'s Certificate of Death, and any supporting documents with regard to their marriage and any subsequent marriages of H.M., in order to establish that she had standing as a proper party to make a claim for service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she submit any relevant documents pertaining to the marriage of her parents, subsequent marriages of her mother, Certificates of Death of her parents, as well as any other supporting documents to show that her mother was the surviving spouse of the Veteran when she died.  She should be furnished VCAA notification regarding DIC benefits.

2.  Obtain the Veteran's rebuilt claims file per March 2011 internal VA electronic mails.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record, with consideration of whether H.M. was the surviving spouse of the Veteran when he died.  If any issue remains denied, the Appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


